                                                  Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 1 of 11

                                                                         Appendix 1

Judge Mannion                                                     Wiggins v. Bledsoe                                                   Plaintiff Exhibit List
Middle District of Pennsylvania                                   Ca. No. 3:11-cv-1298



  Pla. Ex. #   Def. Ex. #   Bates Begin   Bates End        Date                    Description                     Identified   Evidence   Ruling   Witness



                                                                  Video titled by BOP, “ASSAULT IN SHU
   PX-001       DX-021          []           []          07/16/09 REC 7-16-09_C-286 Z OUTSIDE REC
                                                                               #11…083036.avi

                                                                       Video Titled by BOP, “HANDING
   PX-002       DX-022          []           []          07/16/09    WEAPON FOR ASSAULT 7-16-09_C-
                                                                    287 Z OUTSIDE REC #12…082136.avi”



   PX-003          []           []           []             []                 Knife used in assault



                                                                    Photograph of Knife Used to Stab Ronnie
   PX-004       DX-031        D-4938       D-4938        04/04/14
                                                                                   Wiggins



                                                                    Photos of the knife and recreation cage post
   PX-005       DX-023        D-0848       D-0851        07/16/09
                                                                                       assault



                                                                      Heath witness memo, Ronnie Wiggins
   PX-006       DX-018        D-0718       D-0718        07/16/09
                                                                                    Assault



                                                                      Dreese witness memo, Ronnie Wiggins
   PX-007       DX-019        D-0719       D-0719        07/16/09
                                                                                     Assault



                                                                    Hornbeger witness memo, Ronnie Wiggins
   PX-008       DX-020        D-0720       D-0720        07/16/09
                                                                                    Assault




                                                                          Page 1 of 10
                                                    Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 2 of 11

                                                                           Appendix 1

Judge Mannion                                                       Wiggins v. Bledsoe                                                Plaintiff Exhibit List
Middle District of Pennsylvania                                     Ca. No. 3:11-cv-1298



  Pla. Ex. #   Def. Ex. #   Bates Begin       Bates End      Date                    Description                  Identified   Evidence   Ruling   Witness



                                                                        Fleming witness memo, Ronnie Wiggins
   PX-009       DX-032         D-0721          D-0721      07/16/09
                                                                                       Assault


                                                                       U.S. Dept. of Justice, Bureau of Prisons
   PX-010          []       Plaintiff-0624   Plaintiff-0635 11/19/08   Program Statement: Special Management
                                                                                        Units



   PX-011          []          D-0840          D-0840      08/01/95          Knife Chain of Custody Log




   PX-012       DX-011         D-4338          D-4373      09/13/08      USP Lewisburg General Post Orders




   PX-013       DX-017         D-0714          D-0717      07/17/09        Wiggins Assault Incident Report



                                                                       USP Lewisburg Special Management Unit,
   PX-014       DX-012         D-4378          D-4416      06/05/09
                                                                            Special Post Orders, Z Block



                                                                         USP Lewisburg Post Orders, Z-Block
   PX-015       DX-024         D-4433          D-4433      11/12/13
                                                                                Recreation Officer



   PX-016          []          D-3213          D-3213      06/01/96     Bureau of Prisons Form 292 (June 1996)




                                                                            Page 2 of 10
                                               Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 3 of 11

                                                                     Appendix 1

Judge Mannion                                                  Wiggins v. Bledsoe                                             Plaintiff Exhibit List
Middle District of Pennsylvania                                Ca. No. 3:11-cv-1298



  Pla. Ex. #   Def. Ex. #   Bates Begin   Bates End     Date                  Description                 Identified   Evidence   Ruling   Witness




   PX-017          []         D-3214       D-3214     06/18/96         Bureau of Prisons Form 950



                                                                 Bureau of Prisons Form 292 (November
   PX-018          []         D-3203       D-3203     11/01/96
                                                                                 1996)



                                                                 Bureau of Prisons Form 292 (December
   PX-019          []         D-3202       D-3202     12/01/96
                                                                                 1996)



   PX-020          []         D-3150       D-3150     07/01/01   Bureau of Prisons Form 292 (July 2001)




   PX-021          []         D-3151       D-3151     07/05/01         Bureau of Prisons Form 950




   PX-022          []         D-3146       D-3146     08/01/01 Bureau of Prisons Form 292 (August 2001)



                                                                 Bureau of Prisons Form 292 (September
   PX-023          []         D-3143       D-3143     09/01/01
                                                                                 2001)



   PX-024          []         D-0886       D-0886     02/22/08    USP Victorville Transfer Application




                                                                      Page 3 of 10
                                                    Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 4 of 11

                                                                          Appendix 1

Judge Mannion                                                       Wiggins v. Bledsoe                                              Plaintiff Exhibit List
Middle District of Pennsylvania                                     Ca. No. 3:11-cv-1298



  Pla. Ex. #   Def. Ex. #   Bates Begin       Bates End      Date                   Description                 Identified   Evidence   Ruling   Witness




   PX-025          []          D-2275          D-2275      05/09/08 Wiggins Lewisburg Intake Screening Form



                                                                          Ronnie Wiggins Lewisburg Intake
   PX-026          []          D-0708          D-0708      05/19/08
                                                                                  Screening Form



   PX-027          []          D-2339          D-2339      05/19/08    Wiggins Administrative Detention Order



                                                                        Bureau of Prisons Form 950 (May 19,
   PX-028          []          D-2383          D-2383      05/19/08
                                                                                       2008)



   PX-029          []          D-2399          D-2399      07/12/09         Bureau of Prisons Form 950



                                                                       Copy of Wiggins Request to Lt. Fleming
   PX-030          []       Plaintiff-0636   Plaintiff-0637 11/04/09
                                                                         (with partial mirror image attached)



   PX-031       DX-028         D-0606          D-0618      02/27/12    Ronnie Wiggins Inmate Quarters History



                                                                          Special Management Unit Inmate
   PX-032       DX-014         D-0863          D-0882      12/19/02
                                                                                    Handbook




                                                                           Page 4 of 10
                                                       Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 5 of 11

                                                                             Appendix 1

Judge Mannion                                                          Wiggins v. Bledsoe                                                Plaintiff Exhibit List
Middle District of Pennsylvania                                        Ca. No. 3:11-cv-1298



  Pla. Ex. #   Def. Ex. #   Bates Begin       Bates End         Date                   Description                   Identified   Evidence   Ruling   Witness



                                                                          Discipline statistics from USP Lewisburg
   PX-033          []       Plaintiff-0638   Plaintiff-0671 08/01/08     for period August 2008 to December 2009
                                                                                   (Bezy Report Exhibit E)



   PX-034       DX-027         D-0585          D-0592         03/01/09   USP Lewisburg Institutional Supplement



                                                                       Individual Defendants' and United States of
   PX-035          []             []              []          10/25/13   America's Responses to Plaintiff's First
                                                                       Request for Interrogatories Per Court Order



   PX-036          []          D-0679          D-0682            []         USP Lewisburg Escort Procedures




   PX-037          []          D-0899          D-0901         12/16/08       Joshua Wren Lewisburg Referral




   PX-038          []          D-3576          D-3576         07/16/09        Assailant Layne Inmate Profile




   PX-039          []          D-3611          D-3625         07/16/09   Joshua Wren Assignment History Report




   PX-040          []          D-3627          D-3627         07/16/09        Assailant Layton Inmate Profile




                                                                              Page 5 of 10
                                               Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 6 of 11

                                                                     Appendix 1

Judge Mannion                                                  Wiggins v. Bledsoe                                              Plaintiff Exhibit List
Middle District of Pennsylvania                                Ca. No. 3:11-cv-1298



  Pla. Ex. #   Def. Ex. #   Bates Begin   Bates End     Date                   Description                 Identified   Evidence   Ruling   Witness




   PX-041          []         D-3647       D-3647     07/16/09       Assailant Martin Inmate Profile




   PX-042          []         D-3595       D-3595     07/16/09        Assailant Wren Inmate Profile



                                                                   Card Files regarding previous assault
   PX-043          []         D-3517       D-3520     07/24/09
                                                                    committed by Wiggins' assailants



   PX-044          []         D-4275       D-4279     08/27/08 USP Lewisburg Incident Report 8/27/2008




   PX-045          []         D-4280       D-4284     09/23/08 USP Lewisburg Incident Report 9/23/2008




   PX-046          []         D-4285       D-4289     03/16/09 USP Lewisburg Incident Report 3/16/2009




   PX-047          []         D-4290       D-4294     05/11/09 USP Lewisburg Incident Report 5/11/2009




   PX-048          []         D-4295       D-4299     05/12/09 USP Lewisburg Incident Report 5/12/2009




                                                                      Page 6 of 10
                                                  Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 7 of 11

                                                                        Appendix 1

Judge Mannion                                                     Wiggins v. Bledsoe                                               Plaintiff Exhibit List
Middle District of Pennsylvania                                   Ca. No. 3:11-cv-1298



  Pla. Ex. #   Def. Ex. #   Bates Begin   Bates End        Date                   Description                  Identified   Evidence   Ruling   Witness




   PX-049          []         D-4300       D-4304        05/12/09 USP Lewisburg Incident Report 5/12/2009



                                                                    Document describing Bledsoe education
   PX-050          []           []           []             []
                                                                              and job history



                                                                    Guilty Findings for Prohibited Acts From
   PX-051          []           []           []             []
                                                                     January 2009 through December 2009



   PX-052          []         D-4305       D-4309        05/18/09 USP Lewisburg Incident Report 5/18/2009




   PX-053          []         D-4310       D-4314        06/08/09   USP Lewisburg Incident Report 6/8/2009




   PX-054          []         D-4315       D-4319        06/16/09 USP Lewisburg Incident Report 6/16/2009




   PX-055          []         D-4320       D-4325        07/03/09   USP Lewisburg Incident Report 7/3/2009




   PX-056          []         D-4326       D-4331        07/07/09   USP Lewisburg Incident Report 7/7/2009




                                                                         Page 7 of 10
                                               Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 8 of 11

                                                                      Appendix 1

Judge Mannion                                                  Wiggins v. Bledsoe                                                Plaintiff Exhibit List
Middle District of Pennsylvania                                Ca. No. 3:11-cv-1298



  Pla. Ex. #   Def. Ex. #   Bates Begin   Bates End     Date                   Description                   Identified   Evidence   Ruling   Witness




   PX-057          []         D-4332       D-4337     07/15/09 USP Lewisburg Incident Report 7/15/2009



                                                                  Ronnie Wiggins Psychology Evaluation
   PX-058          []         D-0555       D-0555     06/11/09
                                                                            (June 11, 2009)



                                                                 Ronnie Wiggins Medical Evaluation (July
   PX-059          []         D-0423       D-0426     07/16/09
                                                                               16, 2009)



                                                                 Geisenger Medical Center Operative Report
   PX-060          []         D-0445       D-0446     07/16/09
                                                                             (July 16, 2009)



                                                                  BOP Health Services, Clinical Encounter
   PX-061          []         D-0339       D-0339     07/17/09
                                                                             (July 17, 2009)



                                                                  Discharge Summary, Geisenger Medical
   PX-062          []         D-0427       D-0427     07/23/09
                                                                          Center (July 23, 2009)



                                                                  BOP Health Services, Clinical Encounter
   PX-063          []         D-0328       D-0329     07/30/09
                                                                             (July 30, 2009)



                                                                  BOP Health Services, Clinical Encounter
   PX-064          []         D-0307       D-0308     12/22/09
                                                                          (December 22, 2009)




                                                                       Page 8 of 10
                                                    Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 9 of 11

                                                                           Appendix 1

Judge Mannion                                                       Wiggins v. Bledsoe                                               Plaintiff Exhibit List
Middle District of Pennsylvania                                     Ca. No. 3:11-cv-1298



  Pla. Ex. #   Def. Ex. #   Bates Begin       Bates End      Date                   Description                  Identified   Evidence   Ruling   Witness



                                                                       BOP Health Services, Clinical Encounter
   PX-065          []          D-0295          D-0296      06/09/10
                                                                                  (June 9, 2010)



                                                                       BOP Health Services, Clinical Encounter
   PX-066          []          D-0183          D-0186      07/26/10
                                                                                  (July 26, 2010)



                                                                       BOP Health Services, Clinical Encounter
   PX-067          []       Plaintiff-0380   Plaintiff-0381 08/12/10
                                                                                (August 12, 2010)


                                                                         Utilization Review Committee, USP
   PX-068          []          D-0273          D-0273      03/23/11     Lewisburg Health Services (March 23,
                                                                                        2011)


                                                                       BOP Health Services, Clinical Encounter
   PX-069          []          D-0129          D-0130      04/12/11
                                                                                 (April 12, 2011)



                                                                       BOP Health Services, Clinical Encounter
   PX-070          []          D-0104          D-0105      06/30/11
                                                                                  (June 30, 2011)



                                                                       BOP Health Services, Clinical Encounter
   PX-071          []          D-0001          D-0004      10/11/11
                                                                                (October 11, 2011)



                                                                        BOP Health Services Health Problems
   PX-072          []          D-0035          D-0037      10/11/11
                                                                                  (multple dates)




                                                                            Page 9 of 10
                                                   Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 10 of 11

                                                                           Appendix 1

Judge Mannion                                                       Wiggins v. Bledsoe                                                Plaintiff Exhibit List
Middle District of Pennsylvania                                     Ca. No. 3:11-cv-1298



  Pla. Ex. #   Def. Ex. #   Bates Begin       Bates End      Date                   Description                   Identified   Evidence   Ruling   Witness



                                                                       St. Mary's of Scott County Consultation
   PX-073          []       Plaintiff-0364   Plaintiff-0366 11/08/11
                                                                            Report (November 8, 2011)



                                                                       Scott County Hospital Operative Report
   PX-074          []       Plaintiff-0370   Plaintiff-0371 12/13/11
                                                                                (December 13, 2011)



   PX-075          []       Plaintiff-0009   Plaintiff-0010 12/13/11          Wiggins Surgical Records


                                                                       Wiggins Current Patient Restrictions and
                                                                       EMR Medication Print Pass (January 19,
   PX-076          []       Plaintiff-0300   Plaintiff-0301 01/19/18
                                                                         2018) [Provided to Defendants and
                                                                        Magistrate Judge during Mediation]

                                                                            Declaration of Dr. Lynch and
   PX-077          []       Plaintiff-0011   Plaintiff-0031 08/08/18
                                                                           accompanying medical records



   PX-078          []       Plaintiff-0032   Plaintiff-0077 06/14/19        2019 UTMB Medical Records




                                                                           Page 10 of 10
      Case 3:11-cv-01298-MEM Document 163 Filed 08/23/19 Page 11 of 11



                         CERTIFICATE OF SERVICE

      I, Thomas J. Miller, do hereby certify that the foregoing was sent via the

Court’s ECF filing system on August 23, 2019 to the following counsel of record:

            Timothy Judge, Esquire
            Assistant United States Attorney
            William J. Nealon Federal Building and Courthouse
            235 N. Washington Avenue
            P.O. Box 309
            Scranton, PA 18503
            Timothy.Judge@usdoj.gov

            Samuel Dalke
            Assistant U.S. Attorney
            228 Walnut Street
            Harrisburg, PA 17108
            Samuel.s.Dalke@usdoj.gov

                                                   /s/ Thomas J. Miller
                                                   Thomas J. Miller
